On a former day of this term, the judgment in this case was affirmed. Since said affirmance, appellant has filed a motion for rehearing based upon the contention that there is a fatal variance between the information and the complaint upon which the information was based.
The writer was in error in stating in the former opinion, in passing upon another question, that the allegations in the complaint and information were identical.
The record does not show that any point was made in the lower court as to any variance, or that any motion to quash, or motion in arrest of judgment, was filed. It is alleged in the motion for rehearing that the information charged that the appellant "did then and there treat Mrs. Ed. Hudgins, a human being, for a disease and disorder," while the complaint merely charges that the appellant "did then and there treat and offer to treat Mrs. Ed. Hudgins, a human being," omitting the words "for a disease and disorder," which are contained in the information.
The information charged the appellant with the unlawful practice of medicine under subdivision 2 of article 741 of the Penal Code. Under said subdivision of article 741, it is necessary, in order to charge an offense, that the person charged should either treat or offer to treat a disease or disorder. This, the complaint failed to allege, and there is a clear variance between the complaint and the information. The complaint is not sufficient to charge a violation of the law, while the information charges one.
Without a valid complaint, the information is worthless and will not sustain a conviction. If the complaint be defective in respect to a matter of substance, then the information based thereon cannot stand. Branch's Ann. P. C., sec. 476; see, also, Smith v. State, 3 Texas App., 549; Jennings v. State,30 Tex. Crim. 428, 18 S.W. 90; Suddeth v. State (Texas Crim. App.), 100 S.W. 155.
Appellant's motion for a rehearing is granted, and the judgment of *Page 310 
affirmance is set aside, the judgment reversed, and the prosecution ordered dismissed under the present complaint.
Granted, judgment reversed and prosecution ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.